Citation Nr: 1206565	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  04-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematosus. 

2.  Entitlement to service connection for coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to June 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

When this case was last before the Board in November 2010, it was in order to afford the Veteran a Travel Board hearing before a Veterans Law Judge per his request.  The Veteran, through his representative, subsequently withdrew his request for a hearing in September 2011. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's appeal is decided. 

The Veteran contends that service connection is warranted for CAD because it originated in service and was misdiagnosed as a bicuspid aortic valve.  Pursuant to the Board's remand directive, his records were reviewed by a VA physician in  March 2007 who opined that there was no relationship between the prior in-service bicuspic aortic valve condition and the later diagnosed CAD; therefore, the CAD was not considered related to military service.  This opinion does not address the Veteran's contention.  Moreover, the examiner failed to provide the rationale for the opinion.  Therefore, it is not adequate for adjudication purposes.

The Veteran also contends that service connection is warranted for systemic lupus erythematosus because it originated in service and was manifested by seizures in service.  The VA physician who reviewed the Veteran's records in March 2007 has opined that there is less than a 50 percent probability that the Veteran's seizures in service were manifestations of his subsequently diagnosed systemic lupus erythematosus and he provided the rationale for this opinion.  However, in written argument submitted in September 2010, the Veteran's then representative alleged that the Veteran manifested other symptoms of the disease in service, such as knee pain and heart valve damage.  The VA medical opinion does not address these other alleged manifestations of the disease.  Therefore, the Board has determined that another VA medical opinion is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding, pertinent medical records regarding the Veteran's systemic lupus erythematosus and CAD. 

2.  Then, the claims folders should Veteran should be returned to the physician who provided the March 2007 opinions.  

The physician should be requested to provide an addendum.  The physician should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) that the systemic lupus erythematosus originated during the period of active service or is otherwise etiologically related to active service.  In so opining, the examiner should specifically address the argument by the Veteran's representative that the in-service manifestations of the Veteran's lupus included heart valve damage and knee pain.  

The physician should also state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's CAD originated during the period of active service or is otherwise etiologically related to active service.  The physician should specifically address whether the Veteran's CAD was present in service and misdiagnosed as a bicuspid aortic valve.

A complete rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

